

EXHIBIT 10.1

SECOND AMENDMENT TO
VOTING AND STANDSTILL AGREEMENT
 
This SECOND AMENDMENT TO VOTING AND STANDSTILL AGREEMENT (this “Second
Amendment”) is made and entered into on November 3, 2011, by and among United
American Healthcare Corporation, a Michigan corporation (“UAHC”), St. George
Investments, LLC, an Illinois limited liability company (“St. George”), and The
Dove Foundation, an Illinois trust (“Dove”).  UAHC, St. George, and Dove are
referred to herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
A. On March 19, 2010, UAHC and St. George entered into that certain Voting and
Standstill Agreement (the “VSA”);
 
B.  On June 7, 2010, UAHC and St. George entered into that certain Amendment to
Voting and Standstill Agreement (the “First Amendment”), which amended the VSA;
 
C. On June 7, 2010, Dove entered into that certain Agreement to Join the Voting
and Standstill Agreement (the “Joinder”), by which Dove joined the VSA, as
amended by the First Amendment, and UAHC and St. George acknowledged and
accepted the Joinder;
 
D. On June 18, 2010, UAHC, St. George, and Dove entered into that certain
Acknowledgement and Waiver of Certain Provisions of the Voting and Standstill
Agreement (the “Acknowledgement and Waiver”);
 
E. The VSA, as amended by the First Amendment, as joined by Dove pursuant to the
Joinder, and as further amended by the Acknowledgement and Waiver, is referred
to herein as the “Amended VSA”;
 
F. Sections 10.1(b), 10.1(c), and 10.1(d) of the Amended VSA require UAHC to
maintain a cash reserve (the “Cash Reserve”);
 
G. Section 10.1(f) of the Amended VSA permits UAHC to elect to eliminate the
Cash Reserve, provided that UAHC replaces the Cash Reserve with other collateral
that is reasonably acceptable to St. George;
 
H. UAHC breached Section 10.1(f), among other provisions, of the Amended VSA, by
eliminating the Cash Reserve without replacing it with other collateral that is
reasonably acceptable to St. George;
 
I. On October 14, 2011, St. George delivered to UAHC a notice of breach pursuant
to Section 11.1(a) of the Amended VSA with respect to UAHC’s breach of Section
10.1(f) of the Amended VSA;
 
J. UAHC did not cure its breach of Section 10.1(f) of the Amended VSA within 10
days of its receipt of the notice of such breach from St. George;
 
K. UAHC’s failure to cure its breach of Section 10.1(f) of the Amended VSA
within the 10-day cure period constituted an event of default under Section
11.1(a) of the Amended VSA (the “Event of Default”);
 
L. On October 25, 2011, St. George delivered to UAHC a notice of default
pursuant to Section 11.2 of the Amended VSA with respect to the Event of
Default;
 
M. As a result of the Event of Default, the voting agreement set forth in
Section 3.1 of the Amended VSA, the irrevocable proxy set forth in Section 3.2
of the Amended VSA, and the standstill agreement set forth in Section 4.1 of the
Amended VSA have terminated pursuant to Section 11.2 of the Amended VSA (such
provisions, the “Terminated Provisions”);
 
N. Section 1.1 of the Amended VSA defines the “Put Commencement Date” as October
1, 2011, and thus each of St. George and Dove has a present right to exercise
the “Put Option” pursuant to Section 5.1 of the Amended VSA;
 
O. Each of St. George and Dove is willing to forbear from exercising its Put
Option during the present “Put Exercise Period” (as defined in Section 5.1 of
the Amended VSA) in exchange for UAHC’s agreement to postpone the Put
Commencement Date until October 1, 2012 (and either or both of St. George and
Dove may exercise its Put Option during the Put Exercise Period commencing on
such date), provided that the Put Commencement Date will accelerate upon the
occurrence of any one of certain events;
 
P. The Parties desire to further amend the Amended VSA as set forth in this
Second Amendment in order to memorialize the mutual understanding set forth in
the previous recital.
 
NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated in this Second Amendment, and for other good and valuable
consideration, including the mutual obligations set forth in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
1. Forbearance.  Each of St. George and Dove agrees to forbear from exercising
its Put Option during the Put Exercise Period (as defined in the Amended VSA
prior to this Second Amendment), which commenced on October 1, 2011, and each of
them waives the Event of Default, in consideration of UAHC’s agreement to
further amend the Amended VSA as set forth in Section 2 of this Second
Amendment.
 
2. Amendments.  The Parties agree to further amend the Amended VSA as set forth
in this Section 2.
 
a. The definition of “Put Commencement Date” in Section 1.1 of the Amended VSA
is hereby deleted in its entirety and replaced with the following:
 
“Put Commencement Date” means October 1, 2012 (subject to acceleration pursuant
to SECTION 5.3).
 
b. Section 5.3 of the Amended VSA is hereby deleted in its entirety and replaced
with the following:
 
SECTION 5.3  Acceleration of the Put Option.  The Put Commencement Date shall
accelerate and the Put Option shall become immediately exercisable by either or
both of St. George and Dove, in accordance with the procedures and terms forth
in this Article V, upon the occurrence of:
 
(a)           An Event of Default which is not cured as provided in SECTION
11.2;
 
(b)           The sale of all or substantially all of the assets of the Company
or its subsidiary Pulse Systems, LLC, a Delaware limited liability company
(“Pulse”), the merger of the Company or Pulse, or the sale of all or
substantially all of the equity of the Company or Pulse;
 
(c)           The Company or Pulse defaults under any loan agreement or debt
instrument, including without limitation Pulse’s credit facility with Fifth
Third Bank, N.A. or the Company’s Promissory Note dated September 28, 2011, to
St. George; or
 
(d)           The Company ceases to be current in its periodic reporting, or
ceases to be subject to periodic reporting requirements, under Section 13 of the
Securities Exchange Act of 1934, as amended.
 
3. Terminated Provisions.  The Parties acknowledge that the Event of Default has
occurred and that, as a result, the Terminated Provisions are no longer in
effect, and the Parties agree that nothing in this Second Amendment reinstates
the Terminated Provisions.
 
4. No Other Changes.  All terms of the Amended VSA as further amended by this
Second Amendment, except for the Terminated Provisions, remain in full force and
effect.
 
[Signature page follows.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Parties, being duly authorized, have
executed this Second Amendment as of the date first written above.
 


 
UNITED AMERICAN HEALTHCARE CORPORATION
By:      /s/ Robert T. Sullivan
Name: Robert T. Sullivan
Title:   Secretary, Treasurer and CFO





ST. GEORGE INVESTMENTS, LLC
By: /s/ Fife Trading, Inc.,
       an Illinois corporation,
       its Manager





By:      /s/ John M. Fife
Name: John M. Fife
Title:   President





THE DOVE FOUNDATION
By:      /s/ James M. Delahunt
Name: James M. Delahunt
Title:   Trustee



